Case: 4:12-cv-00361-AGF Doc. #: 742 Filed: 10/15/18 Page: 1 of 2 PageID #: 10126




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                  ADMINISTRATIVE QRDER REGARDING
                RADIONUCLIDE EXPOSURE CLAIMS AGAINST
          MALLINCKRODT LLC AND/OR COTTER CORPORATION (N.S.L.)


       For the past six years, beginning in February 28, 2012, hundreds of plaintiffs have filed

claims against Mallinckrodt LLC and/or Cotter Corporation (N.S.L.), for alleged exposure to

ionizing radiation and/or radionuclides arising from production of uranium for the United States

by Mallinckrodt and allegedly released by Mallinckrodt, Cotter and/or other Persons or Entities

in the St. Louis area after, 1941.     Those cases asserting personal injury claims have been

consolidated before the Hon. Audrey G. Fleissig for pretrial purposes, including settlement and,

as appropriate, bellwether trials, in Scott D. McClurg, et al., v. MI Holdings, Inc., et al., Case No.

4:12CV00361 AGF. Following protracted pretrial proceedings, the parties to those consolidated

proceedings are engaged in settlement discussions through the court-appointed mediator

involving the consolidated cases and certain other cases not yet filed.

       To assure orderly and efficient proceedings with respect to cases that have been filed or

may be filed in the future that have not been part of the consolidated proceedings or part of the

settlement proceedings,

       IT IS HEREBY ORDERED that current and future cases against Cotter and/or

Mallinckrodt filed by Plaintiffs whose cases have not heretofore been a part of the consolidated

court proceedings alleging Radionuclide Exposure Claim(s) against Cotter and/or Mallinckrodt

arising from, related to, or in any way pertaining to any alleged exposure to ionizing radiation

and/or radionuclides arising from production of uranium for the United States by Mallinckrodt

and allegedly released by Mallinckrodt, Cotter and/Or other Persons or Entities in the St. Louis
Case: 4:12-cv-00361-AGF Doc. #: 742 Filed: 10/15/18 Page: 2 of 2 PageID #: 10127




area after 1941, including any derivative or future claims, shall, on proper motion of a party and

Order of Judge Fleissig, be transferred to the Hon. Audrey G. Fleissig for consolidated pretrial

and discovery proceedings. The Court will assess the continued need for consolidation as the

cases progress.




                                             CHIEF UNITED STATES DISTRICT JUDGE

Dated: October 15, 2018




                                                2
